DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant’s election without traverse of Group I in the reply filed on October 28, 2022 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2022.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing lithium fluorosulfonate by using chlorosulfonic acid as the reactant, does not provide enablement for producing the same with all other XSO3H with X is a leaving group other fluorine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
 (A) The breadth of the claims:
	Claim 1 recites a process for producing lithium fluorosulfonate comprising reacting XSO3H, wherein X is a leaving group other than fluorine, with a lithium source and a fluorine source.  The scope for “XSO3H” is extremely broad, since X can be anything, except fluorine, i.e. X can be an organic group or an inorganic element or group.  The scopes for lithium source and fluorine source are also broad, they can be organic or inorganic compounds.
(B) The nature of the invention:
	The invention is a chemical process for producing lithium fluorosulfonate.
(C) The state of the prior art:
	The prior art discloses that lithium fluorosulfonate can be produced by reacting fluorosulfonate with a lithium source.	
 (D) The level of one of ordinary skill:
	The level of one of ordinary skill in this art is a chemical engineer or chemist with basic knowledge about chemical reactions.
(E) The level of predictability in the art:
	The art is highly unpredictable.
(F) The amount of direction provided by the inventor:
	In the instant specification, it is disclosed that XSO3H, which serves as the sulfonic acid source containing the leaving group, can be more easily obtained or synthesized than fluorosulfonic acid and “[I]n order to obtain the material easily, more preferred among these is a halogen group.  In order to obtain the material inexpensively, still more preferred among these is chlorine.  In the other words, XSO3H, where X is a leaving group other than fluorine, is preferably chlorosulfonic acid” (note paragraph [0016]).
 (G) The existence of working examples:
	In all examples, i.e. Examples 1-3, chlorosulfonic acid is used.  
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	Since the scope of “X” in the “XSO3H” is too broad, one of ordinary skill in the art would not be able to select a suitable “X” so that “XSO3H” can be more readily obtained or synthesized that fluorosulfonate acid without undue routine experimentation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        February 12, 2022